08/24/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0195


                                        DA 21-0195


 IN RE THE MARRIAGE OF:                                               RLED
                                                                       AUG 2 4 2021
 TIFFANEY GRIGG,                                                    Bowen Greenwood
                                                                  Clerk of Supreme Court
                                                                     State of Montana
             Petitioner and Appellee,
                                                                     ORDER
       and

 PETER GRIGG,

             Respondent and Appellant.



       In an August 17, 2021 Order, this Court denied self-represented Appellant Peter
Grigg's second motion for a thirty-day extension of time and ordered him to file his
opening brief on September 7, 2021, or face dismissal of this appeal. This Court received
the record electronically from the Lincoln County District Court on June 1, 2021.
       In a June 2, 2021 Order, this Court denied Appellee Tiffaney Grigg's Motion to
Dismiss, filed by counsel, because of our recent decision in In re Weigand, 2021 MT 128,
¶ 11, 404 Mont. 223, 486 P.3d 1272, stating that dismissal is not appropriate under M. R.
Civ. P. 58(e). We stated then: "Rather, Peter's notice of appeal shall be held in abeyance
and shall be treated as filed on the date of entry of the District Court's determination of
attorney fees and costs." After ordering the motion's dismissal, this Court also stated:
              Pursuant to M. R. Civ. P. 58(e), the District Court retains jurisdiction
       to determine attorney fees and costs.
              Peter's Notice of Appeal will be treated as filed on the date on which
       the District Court enters its order determining the amount of attorney fees
       and costs awarded.
              Peter and the Clerk of District Court shall notify this Court within 14
       days of the District Court's entry of its order determining attorney fees and
       costs. Failure on Peter's part to provide such notification may result in
       dismissal of this appeal.
       Even though this Court has not received an order determining costs and fees, Peter
has filed an opening brief, which was returned for deficiencies on July 2, 2021. Peter then
sought extensions of time with this Court. We contacted the Clerk of District Court for
Lincoln County. The District Court received a copy of the June 2, 2021 Order. Presiding
over the underlying matter now is Judge Jennifer B. Lint of the Ravalli County District
Court, and the matter has been re-set for hearing on August 27, 2021. We take this
opportunity to clarify this proceeding on appeal. Accordingly,
       IT IS ORDERED that:
       1. this Court's August 17, 2021 Order concerning an extension of time is
          VACATED and this appeal is HELD IN ABEYANCE until the District Court
          issues an order determining attorney fees and costs;
      2. Peter may NOT FILE his opening brief until he first informs this Court in writing
          of notice of the District Court's written Order; and
      3. upon receipt of either a notice of filing or the filing of the District Court's Order
          determining attorney fees and costs, the Clerk of the Supreme Court SHALL
          FILE Peter's opening brief once submitted, and any opening brief and copies
          submitted by Peter before such notice or filing should be returned.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Honorable Judge Jennifer Lint, Ravalli County District Court; to Tricia Brooks, Clerk of
District Court, Lincoln County, under Cause No. DR-20-79; to counsel of record, and to
Peter Grigg personally.
      DATED this Z-L1 day of August, 2021.
    Justices




3